                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

DONTA JENKINS,
                                                                  ORDER
                            Plaintiff,
                                                                18-cv-412-bbc
              v.

SGT FIELDS, SGT KASTEL, J.O. REISCHEL,
J.O. TURNER, J.O. POLLARD, J.O. BERGEVIN,
SHARON BESTERFELDT, DR. KENECHI ANULIGO,
KELSEY SIVERLING, ANNMARIE GEISS and
DENISE HURLESS,

                             Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Pro se plaintiff Donta Jenkins’s response to defendants’ motions for summary

judgment was due on September 30, 2019. Because plaintiff did not file a response by that

deadline, I gave him until October 17, 2019 to submit a response and warned him that if he

failed to respond by the new deadline, I would dismiss his case with prejudice under Federal

Rule of Civil Procedure 41 for his failure to prosecute. Dkt. #119. The deadline has passed,

and the court has received nothing from plaintiff. Accordingly, I am dismissing this case

with prejudice for plaintiff’s failure to prosecute. James v. McDonald’s Corp., 417 F.3d 672,

681 (7th Cir. 2005) (“A district court has the authority under Federal Rule of Civil

Procedure 41(b) to enter a sua sponte order of dismissal for lack of prosecution.”).




                                             ORDER

       IT IS ORDERED that plaintiff Donta Jenkins’s claims are DISMISSED WITH


                                              1
PREJUDICE for his failure to prosecute them. The clerk of court is directed to enter

judgment for defendants and close this case.

      Entered this 24th day of October, 2019.

                                         BY THE COURT:

                                         /s/
                                         _______________________
                                         BARBARA B. CRABB
                                         District Judge




                                               2
